Case 1:18-cr-00802-CM Document 188 Filed 04/30/20 Page 1 of1

Case 1:18-cr-00802-CM Document 186 Filed 04/29/20 Page 1of1

ANTHONY L. RI

CCO

ATTORNEY AT LAW

Steven Z. Legon
Of Counsel

April 29, 2020

By E:C.F.

Hon. Colleen McMahon

Chief United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

—

¢ f +8
tA SAAS Piha

a}

YE

hil :
PNY DULL

ae
|
Joly 21, Zane er

\<,

ee

Re: United States v, Pedro Vicioso De Lima, Docket No. 18 Cr. 802 (CM)

Dear Judge McMahon:

Defense counsel respectfully submits this letter motion requesting that the sentencing
of the defendant, Pedro Vicioso De Lima, which is presently scheduled for Tuesday, May 5,

2020, be continued for a period of ninety days.

This application is being made as a result of the Covid-19 pandemic, which has
prevented defense counsel from meeting with the defendant, Pedro Vicioso De Lima, at the
Metropolitan Correctional Center prior to sentencing, for the purpose of reviewing the
Presentence Investigation Report (PSR) and obtaining information required to prepare the

defendant’s sentencing submission.

Defense counsel has discussed this application with the government, which has no

objection.

Thank you for your consideration of this applica

additional information is required, please contact me at your Honor’s convenience.

Respectfully,

A 4
Anthony L.

ALR/jh

ce: A.U.S.A. Aline R Flodr (By E.C.F.)
cc: A.U.S.A. Jessica Greenwood (By E.C.F.)

tion. If there are any questions, or if

L. Ricco

Ricco

 

 
